                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CHRISTIAN BUENO                                   CIVIL ACTION

                       v.                           NO. 16-4468

 MICHAEL OVERMYER, et al.

                                       MEMORANDUM

KEARNEY,J.                                                                        October 31, 2019

        During the middle of a robbery and murder state court trial where his co-conspirator

identified him as the shooter after he plead guilty, the defendant decided to plead guilty. He

engaged in a fulsome colloquy with the trial judge admitting his guilt and expressing

remorse. Approximately ten days later, he moved to reopen his guilty plea. The trial judge denied

his motion, and the Pennsylvania appellate courts denied his appeals on a variety of substantive

grounds. The defendant then argued his counsel provided ineffective assistance of counsel and

sought relief under the Post-Conviction Relief Act. At the hearing on his post-conviction relief

before the same trial judge, the co-conspirator attempted to recant his testimony identifying

the defendant as the shooter. The trial judge found the co-conspirator lacked credibility and denied

relief. After exhausting his appellate rights on the post-conviction relief, the defendant now seeks

habeas relief. Judge Lloret entered extensive findings and applied the governing law in

recommending we deny the requested relief mainly because the defendant's federal constitutional

claims are procedurally defaulted as not properly raised before the state court. We face issues on

fair presentment of federal constitutional issues in post-conviction state court filings and

hearings. Now considering the defendant's four objections to Judge Lloret's Recommendation,

and separately reviewing the entire record, we approve Judge Lloret's Recommendation, overrule

the four objections, and dismiss the defendant's petition for habeas relief.
I.       Facts adduced from evidentiary hearings and public record.

         Christian Bueno and Dennis Velez conspired to rob someone at a night club. 1 Upon

arriving at the night club at approximately 1:00 A.M. on September 8, 2007, Messrs. Bueno and

Velez saw Debra Robberson sleeping in her minivan. 2 Armed with a handgun, Mr. Bueno opened

Ms. Robberson's van door and a struggle ensued. 3 Mr. Velez hit Ms. Robberson in the face with

a shotgun, knocking her backwards. 4 Mr. Bueno then shot Ms. Robberson in the chest, killing

her. 5

         The Commonwealth charged both Messrs. Bueno and Velez with first-degree murder,

robbery, and other offenses. 6 Mr. Bueno pleaded not guilty and opted for a trial. 7 On September

15, 2011, Mr. Velez pleaded guilty to murder of the third degree and conspiracy to commit

robbery. 8 In exchange for his charges running concurrently, Mr. Velez agreed to testify against

Mr. Bueno at trial. 9 At Mr. Bueno's trial, the Commonwealth called Mr. Velez as its first witness,

who testified Mr. Bueno shot and killed Ms. Robberson. 10

         On September 20, 2011, before his trial concluded, Mr. Bueno changed his plea to guilty

and agreed to a life sentence without parole to avoid the death penalty. 11 As a condition of his

guilty plea, Mr. Bueno admitted he understood the consequences of entering a guilty plea, admitted

being satisfied with his appointed attorney's assistance, admitted to the Commonwealth's fact

basis for the first degree murder charge, and apologized to the victim's family:

              THE COURT:              By pleading guilty you admit you committed
                                      the crime charged and give up your right to a
                                      trial by jury. Do you understand that?
                                                12
              THE DEFENDANT:          Yes ...




                                                     2
THE COURT:       Have any promises been made to you other
                 than your plea bargain made by your
                 attorney?

THE DEFENDANT:   No.

THE COURT:       Are you satisfied with the representation of
                 your attorney?

                           13
THE DEFENDANT:   Yes ...




THE COURT:       All right. Then I'm going to ask you just, for
                 purposes to support the plea, for you to place
                 on the record a factual basis. The trial
                 testimony will be incorporated by for
                 purposes of any appellate issues put on a
                 factual basis.

MR. FALK:        Judge, in the early morning hours of
                 September the 8th, 2007, Amarilys Soto drove
                 Dennis Velez and Christian Bueno to the
                 Diamonds (sic) Night Club for the purpose of
                 committing a robbery.

                 When they got there, Christian Bueno and
                 Dennis Velez got out of the car and
                 approached the car, a green van, that had
                 Debra Robberson in the car.

                 Ms. Robberson was there. Christian Bueno
                 went into the car, opened the door, and a
                 struggle ensued between the defendant and
                 Ms. Robberson.

                 To end the struggle Dennis Velez, a co-
                 defendant, came over with a shotgun and hit
                 Ms. Robberson in the face, knocking her
                 backwards.

                 At that point the co-defendant, Dennis Velez,
                 cursed and questioned the defendant's
                 manhood, at which point the defendant
                 responded by pulling out a handgun, aiming


                                3
                                       at the victim's chest and pulled the trigger,
                                       firing the gun, ultimately killing Debra
                                       Roberson (sic).

              THE COURT:               Mr. Bueno, is that what you did?
                                                     14
              THE DEFENDANT:           Um, yes ...




              DEFENDANT:               Um, I apologize to both parties. I feel like
                                       God punished me and punished the person,
                                       too, because of our lifestyle and I'm sorry for
                                       their pain and suffering, as well as for my
                                       family's pain and suffering. And that comes
                                       from the heart because if I knew it was a girl
                                       I would have never done it. So I just want to
                                       say that to be clear about that. .. 15

        On September 30, 2011, Mr. Bueno moved to withdraw his guilty plea, averring he entered

his plea unknowingly and involuntarily. 16 After a hearing, Judge Dantos denied Mr. Bueno's

motion. 17

        On November 8, 2011, Mr. Bueno appealed to the Pennsylvania Superior Court raising two

issues: (1) the "oral [plea] colloquy was defective because the elements of the crime of first-degree

murder were not explained to him," and (2) the "guilty plea was involuntary due to pressure from

counsel and Appellant's mother to accept to plea." 18 On August 7, 2012, the Pennsylvania

Superior Court affirmed Mr. Bueno's conviction and sentence. 19 Mr. Bueno timely petitioned for

allowance of appeal raising the same claims, but the Pennsylvania Supreme Court denied allocatur

on January 9, 2013. 20

       On January 9, 2014, Mr. Bueno prose petitioned under the Post-Conviction Relief Act in

state court, claiming his appointed trial counsel provided ineffective assistance by (1) advising Mr.

Bueno to plead guilty without a fact basis for his crimes, and (2) urging Mr. Bueno to accept and



                                                 4
agree to an unlawfully induced term. 21 Judge Dantos appointed Sean Poll, Esq. as Mr. Buena's

PCRA counsel, but upon review of Mr. Buena's file and concluding his petition lacked merit,

Attorney Poll moved to withdraw. 22 Judge Dantos granted Attorney Poll's motion and continued

the hearing to allow Mr. Bueno to retain private counsel. 23

        Craig Cooley, Esq. entered his appearance for Mr. Bueno and filed an amended Post

Conviction Relief petition for Mr. Bueno on October 8, 2014 24 arguing,

               "[t]he PCRA Court erred because there was sufficient credible
               evidence in the record corroborating Dennis Velez's PCRA
               testimony that he, in fact, shot Debra Robberson, not Christian
               Bueno. This after-discovered evidence proves the factual basis of
               Christian Bueno' s guilty plea is invalid and unconstitutional, that
               Christian Bueno is legally innocent of first-degree murder, and that
               Christian Bueno has satisfied the manifest injustice standard to have
               his guilty plea withdrawn. U.S. Const. amends. V, VI, VII, XIV; Pa.
               Const., art. 1, §§ 1, 9."25

       Judge Dantos held a PCRA hearing on March 26, 2015. 26 Mr. Velez recanted his testimony

from Mr. Bueno's trial and PCRA hearing. 27 Mr. Velez swore he, and not Mr. Bueno, shot Ms.

Robberson. 28 Mr. Velez further testified at the time of the shooting, Mr. Bueno passed out drunk

in the back seat of his car. 29 The PCRA court did not find Mr. Velez's testimony credible. 30

       On April 21, 2015, Attorney Cooley filed a post-hearing brief where he argued,

               "Dennis Velez's PCRA Hearing Testimony is Credible and Truthful
               After-Discovered Evidence That Proves A Manifest Injustice
               Occurred, Permitting the Court to Grant Christian Bueno's Request
               to Withdraw his Guilty Plea. U.S. Const. amends. V, VI, VII, XIV;
               Pa. Const., art. 1, §§ 1, 9."31

Judge Dantos denied Mr. Bueno's petition on its merits. 32

       On direct appeal to the Pennsylvania Superior Court of Judge Dantos' denial, Mr. Bueno

raised two claims, summarized by the Superior Court as:

              "Appellant presents a lengthy argument, essentially presenting two
              claims: (1) that his plea was unlawfully induced (and, thus, the


                                                5
                 PCRA court should have allowed him to withdraw it) where it was
                 premised on facts proven to be untrue by Velez's recantation; and
                 (2) that Velez's recantation constitutes after-discovered evidence
                 warranting the withdrawal of his plea and a new trial.'m

The Superior Court affirmed the PCRA court's denial of Mr. Bueno's petition. 34

        Before the Superior Court ruled on Mr. Bueno's appeal of his first PCRA hearing, Attorney

Cooley filed a second PCRA petition. The Superior Court dismissed this second petition without

prejudice because it did not yet rule on the first petition. 35 Attorney Cooley refiled the second

PCRA petition on July 7, 2016 36 and an amended second PCRA petition on August 15, 2016. 37 In

his second and amended second PCRA petitions, Mr. Bueno raised for the first time claims forming

the bases of his later habeas claims, and simply cited to constitutional amendments he claimed the

state court violated. 38

        The PCRA court held a hearing on Attorney Cooley's second petition on August 15,

2016. 39 On August 16, 2016, the PCRA court dismissed this second petition as untimely. 40 Mr.

Bueno appealed the PCRA court's dismissal of his second petition to the Superior Court. 41 The

Superior Court construed Mr. Bueno's claims as follows:

                "[Mr. Bueno] presents a lengthy argument, essentially presenting
                two claims: (1) that his plea was unlawfully induced (and, thus, the
                PCRA court should have allowed him to withdraw it) where it was
                premised on facts proven to be untrue by [Mr.] Velez's recantation;
                and (2) that [Mr.] Velez's recantation constitutes after-discovered
                evidence warranting the withdrawal of his plea and a new trial. " 42

The Superior Court addressed these claims on their merits and affirmed the PCRA court's second

dismissal on October 6, 2017. 43

                             Mr. Bueno 's petition for habeas relief.

       On August 15, 2016, we received Mr. Bueno's counseled writ of habeas corpus44 and

motion for stay and abeyance. 45 We referred Mr. Bueno's petition to Judge Lloret for a Report



                                                 6
and Recommendation. 46 The Commonwealth agreed with Mr. Bueno's motion for a stay and

Judge Lloret stayed the matter on April 12, 2017. 47 Mr. Bueno eventually moved to lift the stay, 48

and Judge Lloret lifted the stay on February 28, 2018. 49 Mr. Bueno raised four claims warranting

habeas relief. Judge Lloret then issued a detailed Report and Recommendation recommending we

dismiss Mr. Bueno's habeas petition with prejudice. 50

                      Judge Lloretfound Mr. Bueno's Claim One lacks merit.

        In Claim One, Mr. Bueno argued:

                "The state courts' factual findings were objectively unreasonable
                and their legal conclusions were contrary to, and involved an
                unreasonable application of, clearly-established federal law because
                there was sufficient credible evidence in the state court record
                corroborating Dennis Velez's PCRA testimony that he shot Debra
                Robberson, not Christian Bueno and establishing that Dennis
                Velez's trial testimony was knowingly false. Dennis Velez's false
                trial testimony unfairly and unconstitutionally induced Mr. Bueno
                to plead guilty to first-degree murder to avoid all possibility of
                receiving the death penalty. Dennis Velez's false trial testimony also
                proves the factual basis of Mr. Bueno's guilty plea is false and
                unconstitutional. U.S. Cost. Amends. V, VI, VII, XIV." 51

        At his first PCRA hearing, Mr. Bueno only raised two of the arguments included in Claim

One: (1) "Dennis Velez's false trial testimony unfairly and unconstitutionally induced Mr. Bueno

to plead guilty to first degree murder to avoid all possibility of receiving the death penalty;" and

(2) "Dennis Velez's false trial testimony also proves the factual basis of Mr. Bueno's guilty plea

is false and unconstitutional. " 52

        The Anti-Terrorism and Effective Death Penalty Act, the federal statute allowing for

habeas relief, mandates the application of a deferential standard when federal courts conduct

habeas corpus review of state-court decisions. Specifically, to grant habeas relief based on alleged

error in a state court's factual findings, a federal court must find the state court's conclusion "an

unreasonable determination of the facts in light of the evidence presented in the State court

                                                 7
proceeding." 53 The Act presumes a state court's determination of a factual issue to be correct, and

a habeas petitioner has the burden of rebutting this presumption by clear and convincing

evidence. 54

        Judge Lloret found the Superior Court reasonably determined Mr. Bueno's knowingly,

intelligently, and voluntarily entered his guilty plea. Pennsylvania law allows a criminal defendant

to withdraw a guilty plea after sentencing only where the defendant makes a showing of prejudice

amounting to "manifest injustice."55 Manifest injustice is proven when a defendant shows he

entered his guilty plea unknowingly and unintelligently. 56 A guilty plea is not "truly voluntary

unless the defendant possesses an understanding of the law in relation to the facts." 57 Pennsylvania

courts use a six-part inquiry to determine whether a criminal defendant acted voluntarily,

knowingly and intelligently when entering a guilty plea:

               "( l) Does the defendant understand the nature of the charges to
               which he is pleading guilty?

               (2) Is there a factual basis for the plea?

               (3) Does the defendant understand that he has a right to trial by jury?

               (4) Does the defendant understand that he is presumed innocent until
               he is found guilty?

               (5) Is the defendant aware of the permissible ranges of sentences
               and/or fines for the offenses charged?

                (6) Is the defendant aware that the judge is not bound by the terms
               of any plea agreement tendered unless the judge accepts such
               agreement?" 58

       At his guilty plea, Judge Dantos performed an extensive oral colloquy covering the above

six areas with Mr. Bueno. 59 Mr. Bueno stated he understood the nature of the charges against him

and the rights he would surrender by entering a guilty plea. 60 Mr. Bueno stated nobody made

threats or promises to induce him to enter his guilty plea. 61 Mr. Bueno even apologized to Ms.

                                                  8
Robberson's family, saying, "I apologize ... I'm sorry for [Ms. Robberson's family's] pain and

suffering, ... [a]nd that comes from the heart because ifl knew it was a girl I would have never

done it. So I just want to say that to be clear about that."62 Mr. Bueno also pleaded guilty to avoid

the death penalty, which the Supreme Court said is strong evidence of a plea's voluntariness. 63

The trial court found Mr. Bueno's guilty plea to be entered voluntarily, knowingly, and

intelligently. 64 The Superior Court also noted Mr. Bueno understood the consequences of entering

a guilty plea and he did so voluntarily. 65 "A defendant's post-sentence recantation of guilt does

not rise to the level of prejudice on the order of manifest injustice sufficient to require that he be

permitted to withdraw his plea of guilty." 66

         Judge Lloret also relied on the Superior Court's conclusion Mr. Velez's recantation lacked

credibility. This finding of fact is entitled to a presumption of correctness and may be rebutted

only by clear and convincing evidence, 67 and Mr. Bueno provided no clear and convincing

evidence in his petition to rebut the Superior Court's finding of fact.

        This finding of fact also supports the Superior Court's disposition of Mr. Bueno's second

claim contained in Claim One: Mr. Velez's false trial testimony and later recantation prove Mr.

Bueno relied on a false factual basis in entering guilty plea. The PCRA Court disagreed and found

the factual basis of Mr. Bueno's plea to be sound and the Superior Court affirmed.

        On habeas review, we ask whether the guilty plea violated Due Process requirements of

the Fourteenth Amendment, not whether the guilty plea followed every applicable state law

requirement. 68 The secondary inquiry is whether the state court unreasonably determined the facts,

or unreasonably applied federal law, as determined by the United States Supreme Court, when it

denied relief. 69




                                                 9
         It is not our obligation to assess credibility determinations made in state courts. 70 Even if

we could make such determinations, it might only be on a motion to vacate sentence, but not on

habeas review. Two fact finders before us agreed the fact basis of Mr. Buena's plea to be credible.

Mr. Bueno's counsel cross-examined Mr. Velez at trial when he testified Mr. Bueno shot Ms.

Robberson. Then when Mr. Velez recanted his trial testimony at the PCRA Hearing, Mr. Bueno' s

counsel again cross-examined Mr. Velez.

         As found by fact finders, Mr. Velez's trial testimony did not unconstitutionally induce Mr.

Bueno to plead guilty. At his oral colloquy, Mr. Bueno admitted he understood the nature of the

charges against him, he admitted nobody made threats or promises to induce his plea, and even

admitted to killing Ms. Robberson. Mr. Bueno also pleaded guilty to avoid the death penalty. Mr.

Bueno also failed to show Mr. Velez's trial testimony lacked credibility. Mr. Bueno's Claim One

fails.

                    Judge Lloretfound Mr. Bueno's Claim Two lacked merit

         In Claim Two, Mr. Bueno argued:

                "The Commonwealth needed to corroborate Dennis Velez's trial
                testimony that Christian Bueno shot and killed Debra Robberson.
                This corroboration came from Reina Lopez's extremely tardy, last
               minute statement. Reina Lopez's testimony, therefore, was critical
               to the Commonwealth's case against Christian Bueno. The
               Commonwealth, though, elicited facts from Felix Oquendo
               discrediting Reina Lopez's statement. These facts included not only
               the substance of Felix Oquendo's statement, but the context in
               which they were made, i.e., Felix Oquendo told law enforcement
               officials Reina Lopez's statement was false. These facts were
               exculpatory to Christian Bueno. The Commonwealth, though,
               suppressed Felix Oquendo's statement to detectives. The
               suppression of Felix Oquendo's statement to detectives undermines
               confidence in the legal process resulting in Christian Bueno' s
               decision to plead guilty to first-degree murder, rendering Christian
               Bueno's guilty plea unknowing and unintelligent. Christian Bueno,
               therefore, is entitled to have his guilty plea withdrawn. U.S. Const.
               amends. V, VI, VIII, XIV." 71

                                                 10
         Judge Lloret concluded these claims are procedurally defaulted and should not be

considered on habeas review because Mr. Bueno first raised them in his second round PCRA

petitions, which the PCRA court dismissed as untimely72 and on independent state grounds. 73

Judge Lloret also concluded Mr. Bueno did not fairly present the constitutional issues of Claim

Two to state courts.

        Mr. Bueno did not raise to the state courts the federal claims contained in his habeas Claim

Two until well after his one-year window to do so lapsed. The state courts dismissed Mr. Bueno's

newly-discovered evidence claim regarding Mr. Oquendo' s statement for untimeliness and on

independent and adequate state grounds.

        Mr. Bueno first filed his second PCRA petition on January 4, 2015, which the PCRA court

quickly dismissed without prejudice due to the pending appeal of the first PCRA petition to the

Superior Court. 74 A subsequent petition must be filed within sixty days of the date of the order

finally resolving the previous PCRA petition, 75 but Mr. Bueno did not re-file for seventy-eight

days. 76 Mr. Bueno's failure to comply with this rule disposes of his habeas Claim Two on

independent and adequate state grounds, barring relief.

        To fairly present a claim, both the facts and legal theory presented to the state court must

be the same as contained in the petitioner's habeas petition. 77 "Mere similarity of claims is

insufficient to exhaust. " 78

        Mr. Bueno' s habeas Claim Two asserts the prosecutor violated his due process rights under

Brady v. Maryland7 9 by suppressing Mr. Oquendo's potentially exculpatory statement. But to the

state courts, Mr. Bueno simply asked whether, under state law, he should be permitted to withdraw

his guilty plea because of after-discovered evidence. 80 This claim is not fairly presented because

it fails requirements laid out in by the Supreme Court in Duncan.

                                                11
                    Judge Lloretfound Mr. Bueno's Claim Three lacked merit.

        In Claim Three, Mr. Bueno argues ineffective assistance of counsel because his trial

counsel acted objectively unreasonable in deciding not to call Mr. Oquendo as a trial witness:

                "Trial counsel spoke with Felix Oquendo who told him Reina
                Lopez's statement was false. Trial counsel, though, did not consult
                with Christian Bueno regarding Felix Oquendo's statement, nor did
                he subpoena Felix Oquendo to testify as a defense witness. Felix
                Oquendo' s criminal convictions could not be a reasonable or
                justifiable basis for not subpoenaing him because trial counsel
                subpoenaed and presented Isaiah Workman who also had a
                significant criminal history and was serving a criminal sentence
                when he testified. Trial counsel's decision not [to] inform Christian
                Bueno of Felix Oquendo's statement and his decision not to
                subpoena and present Felix Oquendo as a defense witness was
                objectively unreasonable and undermines confidence in the legal
                process resulting in Christian Bueno's decision to plead guilty to
                first-degree murder, rendering Christian Bueno's guilty plea
                unknowing and unintelligent. U.S. Const. amends. V, VI, VIII,
                XIV." 81

        In his Report and Recommendation, Judge Lloret concluded Claim Three fails for two

reasons: (1) it is procedurally barred because Mr. Bueno did not raise it until his second PCRA

petition, and (2) the claim fails on its merits. 82

        We are guided by Strickland v. Washington 83 in analyzing claims of ineffective assistance

of counsel. A convicted defendant complaining of ineffective assistance of counsel must first

show his counsel's performance to be deficient by falling below an objective standard of

reasonableness. 84 "This requires showing ... counsel made errors so serious ... counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment." 85 Next the

defendant must show "the deficient performance prejudiced the defense. This requires showing .

. . counsel's errors [to be] so serious as to deprive the defendant of a fair trial, a trial whose result

is reliable." 86 "Unless a defendant makes both showings, it cannot be said ... the conviction or

death sentence resulted from a breakdown in the adversary process [rendering] the result

                                                      12
unreliable." 87 "Judicial scrutiny of counsel's performance must be highly deferential, ... [and the]

"defendant must overcome the strong presumption ... the challenged action 'might be considered

sound trial strategy. "'88 Finally, "[t]he defendant must show ... there is a reasonable probability

. . . but for counsel's unprofessional errors, the result of the proceeding would have been

different. " 89

         In his analysis of the merits of Claim Three, Judge Lloret concluded Mr. Buena's

ineffective assistance of counsel claim fails because he could not show Strickland's required "but

for" causation. 90 We agree.

         At trial, Mr. Bueno tried to prove his presence in Brooklyn, New York on the night of the

shooting, showing he could not have been the shooter. 91 Mr. Bueno called three witnesses to

testify to this. 92 But as Judge Lloret concluded and we agree, the record does not establish how

Mr. Oquendo's testimony would have added to this defense. Even if Mr. Oquendo testified,

questions would remain about the outcome of the case, 93 and Mr. Bueno does not answer these

questions in his habeas petition.

        We adopt Judge Lloret's reasoning and deny Mr. Buena's Claim Three because it is

unexhausted, procedurally barred on an independent state ground, and does not make out a case

under Strickland.

                     Judge Lloretfound Mr. Bueno's Claim Four lacked merit.

        Mr. Buena's Claim Four is limited to a single paragraph in his habeas petition:

                  "Cumulatively, Dennis Velez's false trial testimony, the
                  Commonwealth's suppression of Felix Oquendo's exculpatory
                  statement, and trial counsel's objectively unreasonable decision not
                  to present Felix Oquendo as a defense witness at Mr. Buena's death
                  penalty trial renders Mr. Buena's guilty plea involuntary,
                  unknowing, and unintelligent under the Pennsylvania and Federal
                  Constitutions. U.S. Const. amends. V, VI, VIII, XIV; Pa. Const. art.
                  §§ 1, 6, 9."94


                                                  13
        Claim Four simply contains claims raised in Claim One, Claim Two, and Claim Three.

Judge Lloret concluded Claim Four, like Claim Two and Claim Three, should be denied because

it procedurally defaulted when Mr. Bueno did not raise the claims until his untimely second PCRA

petition. 95 Judge Lloret found Claim Four baseless and concluded the "cumulative effect of a

series of non-errors ... is nothing." 96 "[W]here there is no finding of error, there can be no

cumulative error. " 97

        A claim of cumulative effect arises when a petitioner suffers individual errors not

amounting to enough for habeas relief, but when the sum, or combination of the errors,

cumulatively prejudices the petitioner, undermining the fundamental fairness of his proceedings. 98

"The cumulative error doctrine allows a petitioner to present a standalone claim asserting the

cumulative effect of errors at trial that so undermined the verdict as to constitute a denial of his

constitutional right to due process."99 A habeas petitioner must establish "actual prejudice"

resulting from the cumulative errors to obtain relief. 100

       The Commonwealth presented strong evidence showing Mr. Bueno to be guilty of first-

degree murder. At his guilty plea, Mr. Bueno listened to and accepted the Commonwealth's factual

basis and admitted, he, and not Mr. Velez, killed Ms. Robberson. Mr. Bueno even apologized to

Ms. Robberson's family for the killing. Mr. Bueno presents no evidence in his habeas petition to

support Claim Four. Mr. Bueno presents nothing to show anyone induced his guilty plea through

unconstitutional means.

       Claim Four fails because (1) Mr. Bueno did not fairly present these claims in state court

because he first raised them in his untimely second PCRA petition, and (2) the claims fail on the

merits because Mr. Bueno presented no evidence to show "actual prejudice" of these alleged errors.




                                                  14
II.       Analysis

          Mr. Bueno now objects to Judge Lloret's Report and Recommendation mainly challenging

Judge Lloret's conclusion Mr. Bueno did not fairly present his unconstitutional inducement claim

to the state courts. 101 Mr. Bueno specifically objects to Judge Lloret's conclusion on Claim Four,

"[t]o fairly present a federal Constitutional issue in state court, it is not enough to simply cite to

the Constitution. A plaintiff must fairly put before the state court both the federal Constitutional

standard he claims . . . violated, and the set of facts [violating] the federal Constitutional

standard." 102 We agree with Judge Lloret in denying and dismissing Mr. Bueno's habeas petition.

          All of Mr. Bueno' s habeas claims are unexhausted and procedurally barred because he did

not fairly present them to the state courts. Before a petitioner is entitled to federal habeas review,

he must first exhaust his state court remedies. 103 The petitioner's federal habeas claims must be

presented at all levels of state court. 104 Fair presentment of a federal issue requires the petitioner

to present the factual and legal substance of the claim in such a manner the state court is noticed a

federal claim is being asserted. 105 "The claim brought in federal court must be substantial

equivalent of that presented to the state courts." 106

          Where a prisoner does not exhaust federal claims in state court and can no longer pursue

them there because a state procedural rule prevents him from doing so, the claims are procedurally

defaulted and it would be futile to raise them now in the state court. 107 Federal courts cannot

consider defaulted claims, 108 unless the petitioner can "demonstrate cause for the default and actual

prejudice as a result of the alleged violation of federal law, or demonstrate ... failure to consider

the claim will result in a fundamental miscarriage of justice." 109

          In his first PCRA petition, where we require he raise all his federal claims, Mr. Bueno

argued,



                                                  15
                "[t]he PCRA Court erred because there was sufficient credible
                evidence in the record corroborating Dennis Velez's PCRA
                testimony that he, in fact, shot Debra Robberson, not Christian
                Bueno. This after-discovered evidence proves the factual basis of
                Christian Bueno' s guilty plea is invalid and unconstitutional, that
                Christian Bueno is legally innocent of first-degree murder, and that
                Christian Bueno has satisfied the manifest injustice standard to have
                his guilty plea withdrawn. U.S. Const. amends. V, VI, VII, XIV; Pa.
                Const., art. 1, §§ 1, 9." 110

         On direct appeal, the Superior Court construed this as two separate claims: (1) "Dennis

Velez's false trial testimony unfairly and unconstitutionally induced Mr. Bueno to plead guilty to

first degree murder to avoid all possibility of receiving the death penalty;" and (2) "Dennis Velez's

false trial testimony also proves the factual basis of Mr. Bueno's guilty plea is false and

unconstitutional." 111 These are the only two of Mr. Bueno's habeas claims which did not

procedurally default as untimely. 112

         Mr. Bueno's judgment became final on April 9, 2013. The final date for Mr. Bueno to

raise any federal claims to the state courts is one year from the date of his final judgment. 113 An

attempt to bring these claims in state court now would be futile, and Mr. Bueno is procedurally

defaulted from our review of them now.

         Mr. Bueno raises four objections to Judge Lloret's Report and Recommendation. The first

objection is to Judge Lloret's conclusion Mr. Bueno did not fairly present his federal claim in state

court.   The second objection is to Judge Lloret's requirement of the petitioner to cite a

constitutional standard violated and facts showing the violation. Third, Mr. Bueno objects to Judge

Lloret' s conclusion the state courts adjudicated Mr. Bueno' s federal claims on the merits, when he

never presented those federal claims. Fourth, Mr. Bueno objects to Judge Lloret's conclusion the

state courts' factual findings regarding Mr. Velez's credibility were not objectively unreasonable.




                                                 16
        A.      We overrule Mr. Bueno's Objection One to Judge Lloret's conclusion
                he did not fairly present his federal claim.

        In his first objection to the Report and Recommendation, Mr. Bueno objects to Judge

Lloret's conclusion Mr. Bueno did not fairly present his habeas Claim One to the state courts.

        Mr. Bueno agrees with Judge Lloret's conclusion Mr. Bueno did not fairly present his

"unconstitutional inducement" claim, but objects to the conclusion Mr. Bueno did not fairly

present Claim One's "false factual basis" component to the state courts. 114

        In his first PCRA appeal, Mr. Bueno argued,

                "[t]he PCRA Court erred because there was sufficient credible
                evidence in the record corroborating Dennis Velez's PCRA
                testimony that he, in fact, shot Debra Robberson, not Christian
                Bueno. This after-discovered evidence proves the factual basis of
                Christian Bueno' s guilty plea is invalid and unconstitutional, that
                Christian Bueno is legally innocent of first-degree murder, and that
                Christian Bueno has satisfied the manifest injustice standard to have
                his guilty plea withdrawn. U.S. Const. amends. V, VI, VII, XIV; Pa.
                Const., art. 1, §§ 1, 9." 115

Mr. Bueno also points to the opening paragraph regarding his factual basis claim in his first PCRA

petition which cites a mixture of state and federal case law to show notice of his federal claim to

the state court. One of the federal cases cited Mr. Bueno is Hill v. Lockhart, 116 which he used the

proposition: "[t]he longstanding test for determining the validity of a guilty plea is whether the

plea represents a voluntary and intelligent choice among the alternative courses of action open to

the defendant." 117 Mr. Bueno argues his citation to Hill notified the state courts he did not make

an "intelligent choice" to plead guilty.

      We disagree. As analyzed above, Mr. Bueno spends the bulk of his first PCRA brief arguing

state law. Mr. Bueno merely cites to constitutional amendments in his question presented, then

cites to a handful of Supreme Court cases in presenting some legal standards regarding guilty pleas.

This does not satisfy the fair presentment standard imposed by the Supreme Court and our Court


                                                17
of Appeals requiring the petitioner to present the factual and legal substance of the claim in such

a manner the state court is noticed a federal claim is being asserted. 118 "Mere similarity of claims

is insufficient to exhaust." 119

         B.         We overrule Mr. Bueno's Objection Two to Judge Lloret's conclusion
                    a petitioner must cite the constitutional standard with supporting facts.

        In his second objection, Mr. Bueno objects to Judge Lloret requiring him "put before the

state court both the federal Constitutional standard he claims . . . violated, and the set of facts

[violating] the federal Constitutional standard ... " in order to fairly present a federal claim to

state courts. 120

        To fairly present a federal constitutional issue in state court, Judge Lloret found, "it is not

enough to simply cite to the Constitution. A plaintiff must fairly put before the state court both

the federal Constitutional standard he claims ... violated, and the set of facts [violating] the federal

Constitutional standard." 121      Judge Lloret concluded Mr. Bueno did not explain the federal

constitutional standard the Superior Court violated in his first PCRA appeal, and Mr. Bueno further

clouded his alleged federal claim by arguing almost entirely state law in his brief. 122 Judge Lloret

said despite four total citations to United State Supreme Court cases in passing, Mr. Bueno lacked

citation to, let alone discussion of, "federal Constitutional standards determined by the Supreme

Court of the United States, or how [the guilty plea proceedings violated] such standards. None of

the citations remotely amounted to a fair presentation of a federal Constitutional argument." 123

        Mr. Bueno counters the standard to fairly present a federal claim in state court is a

significantly lower bar than applied by Judge Lloret, and he fairly presented his federal claims in

state court. Mr. Bueno relies on Baldwin v. Reese, where the United States Supreme Court found

a "litigant wishing to raise a federal issue can easily indicate the federal law basis for his claim in

a state court petition or brief, for example, by ... simply labeling the claim 'federal."' 124 Mr.


                                                   18
Bueno also cites Evans v. Court of Common Pleas, 125 where our Court of Appeals stated a habeas

petitioner can fairly present a federal claim in state court, without citing "chapter and verse of the

Constitution" 126 through,

                 "(a) reliance on pertinent federal cases employing constitutional
                 analysis, (b) reliance on state cases employing constitutional
                 analysis in like fact situations, (c) assertion of the claim in terms so
                 particular as to call to mind a specific right protected by the
                 Constitution, and (d) allegation of a pattern of facts that is well
                 within the mainstream of constitutional litigation. "' 127

"[T]he appropriate focus [of a fair presentment inquiry] centers on the likelihood . . . the

presentation in state court alerted [the state] tribunal to the claim's federal quality and approximate

contours." 128

        Mr. Bueno contends he met this standard because he cited to specific constitutional

amendments in his brief' s claims presented and then cited two Supreme Court cases in support.

Mr. Bueno argues this "put the state courts on notice that- based on [Mr. Velez's] PCRA hearing

testimony - his decision to plead guilty after [Mr. Velez's] trial testimony wasn't an 'intelligent

choice' under the Federal Constitution." 129

       The Supreme Court and our Courts of Appeals articulated rules for when fair presentment

exists. A habeas petition "shall not be granted unless ... the applicant ... exhausted the remedies

available in the courts of the State." 130 "The exhaustion requirement is rooted in considerations of

comity, to ensure that state courts have the initial opportunity to review federal constitutional

challenges to state convictions." 131 "To satisfy the exhaustion requirement, a petitioner must

'fairly present' the claim by presenting its 'factual and legal substance to the state courts in a

manner that puts them on notice ... a federal claim is being asserted. "' 132 "The claim brought in

federal court must be the substantial equivalent of that presented to the state courts." 133 "The

habeas petition bears the burden of proving exhaustion of all state remedies." 134


                                                   19
        We agree with Judge Lloret. We conclude Mr. Bueno did not fairly present his Claim One

to state courts. In his first PCRA brief, Mr. Bueno merely cited to constitutional amendments and

a handful of Supreme Court cases in presenting some legal standards regarding guilty pleas, but

almost exclusively relied on and argued state law. This flaw in Mr. Bueno's brief does not satisfy

his obligation to fairly present federal claims to state courts. In Mr. Bueno's first PCRA brief he

argues state law, but now wants to rely on federal law. This leaves his Claim One unexhausted

because it denied the state courts the opportunity to consider the federal component to his claims.

        We agree with Judge Lloret's conclusion Mr. Bueno did not fairly present these claims as

federal constitutional issues to the state courts. Mr. Bueno argues his citations to the constitutional

amendments is enough to "notice" the state courts of his federal claims. We disagree. Mr. Bueno

failed to present the factual and legal substance of the federal claim in a manner to notice the state

court federal claims are asserted. 135 Mr. Bueno argues his citation to some Supreme Court case

law later in his brief satisfies the fair presentment requirement. But these cases are cited only in

passing, and Mr. Bueno spends the bulk of his brief relying on state law. 136 This conflicting

presentation of his claims does not present the factual and federal law basis of his claims.

       C.      We overrule Mr. Bueno's Objection Three to Judge Lloret's alternative
               analysis under the AEDP A.

       In his third objection, Mr. Bueno argues, "despite finding Mr. Bueno never presented a

federal claim to the state courts, Judge Lloret concluded the state courts adjudicated the never

presented federal claim on the merits, triggering the [Anti-Terrorism and Effective Death Penalty

Act's] highly deferential standard ofreview."

       Mr. Bueno assumes Judge Lloret misinterpreted the record finding the state courts

adjudicated the false factual basis claim when Mr. Bueno never fairly presented the claim. In




                                                 20
essence, Mr. Bueno asks how a claim could be adjudicated on its merits by the state court when

he never fairly presented the claim to begin with? 137

         Mr. Bueno's objection fails. Judge Lloret did not say the state courts adjudicated the false

factual basis claim. Judge Lloret first found Mr. Bueno failed to fairly present the claim, then he

concluded "the state court did not unreasonably apply federal law as determined by the United

States Supreme Court when it rejected these claims, nor did the court base its decision on an

unreasonable determination of facts," even if one assumes Mr. Bueno raised the claim in his first

PCRA petition. 138 Judge Lloret did not misinterpret the record. He instead alternatively analyzed

the claim for completeness.

         Regardless of whether the state courts adjudicated the federal component of Mr. Bueno's

false factual basis claim, the claim is futile because Mr. Bueno did not fairly present it and the

claim is now procedurally defaulted.

        D.      We overrule Mr. Bueno's Objection Four to Judge Lloret's conclusion
                the state courts made objectively reasonable fact findings on credibility.

        In his Report and Recommendation, Judge Lloret concluded the state courts made

objectively reasonable fact findings regarding Mr. Velez's credibility. Mr. Bueno objects to this

conclusion.

        Mr. Bueno argues the PCRA court erred when it conclusory determined Mr. Velez's PCRA

hearing testimony not to be credible. Mr. Bueno argues the PCRA court never explained the basis

of its finding and then points to eight reasons why he believes Mr. Velez's testimony to be

credible. 139

        We disagree with Mr. Bueno. The state courts did not make an objectively unreasonable

determination regarding Mr. Velez's testimony.




                                                 21
        The applicable standard is whether the state court made an objectively unreasonable

determination of the facts in light of the available evidence. 140 The test is one of reasonableness

and mere disagreement with the state court or even a showing of erroneous fact finding by the state

court is insufficient. 141

        Mr. Bueno argues "in finding [Mr. Velez's testimony] incredible, the PCRA court merely

said the following ... 'This Court did not find any of ... [Mr.] Velez's testimony to be credible.'

... The PCRA court never explained the basis of its credibility findings." But Mr. Bueno

mischaracterizes the PCRA court's reasoning in making its credibility determination. The PCRA

court did not "merely" state Mr. Velez's testimony to be incredible. In the very next sentence

Judge Dantos writes, "[o]fnote, after [Mr.] Velez testified and was being led out of the courtroom,

he said to [Mr. Bueno], 'Call me.' This was audible to the Court and placed on the record at that

time." 142 Judge Dantos also noted Mr. Velez swore at Mr. Bueno's trial describing how Mr. Bueno

shot Ms. Robberson, but changed his testimony for Mr. Bueno's PCRA hearing. 143

        It is not our obligation to assess credibility determinations made in state courts. 144 The

record confirms the state court reasonably relied on facts presented to determine Mr. Velez's

recantation at the PCRA hearing to be incredible. Mr. Bueno did not present clear and convincing

evidence to rebut the state court's factual findings presumed to be valid.

        E.      We deny a certificate of appealability.

       "Unless a circuit justice or judge issues a certificate of appealability, an appeal may not be

taken to the court of appeals from - the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a State court; .... " 145 A district court may

issue a certificate of appealability "only if the applicant has made a substantial showing of the

denial of a constitutional right." 146 In Slack v. McDaniel, the Supreme Court held when a district



                                                 22
    court rejects constitutional claims on the merits, the petitioner "must demonstrate that reasonable

jurists would find the district court's assessment of the constitutional claims debatable or

wrong." 147      The Court further explained when a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claim, a certificate of

appealability should issue "when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling." 148

           For the reasons detailed today, Mr. Bueno has not shown and we cannot find our holdings

denying Mr. Buena's non-defaulted constitutional claim challenging the state court's Orders could

be reasonably debated. Mr. Bueno has also not shown and we cannot find our conclusions barring

his claims based on procedural default would allow reasonable judges to debate the correctness of

our rulings.

III.       Conclusion

           In the accompanying Order, we overrule Mr. Buena's four objections and find his four

claims for habeas relief lack merit. We adopt Judge Lloret's Report and Recommendation. We

deny and dismiss Mr. Buena's Petition for a writ of habeas corpus. We deny a certificate of

appealability.


1
 Commonwealth v. Bueno, No. 1685 EDA 2015, 2016 WL 1573651, at *1 (Pa. Super. April 19,
2016).



3
    Id. at *1.




                                                   23
6
     ECF Doc. 1, Ex. 1; ECF Doc. 1, Ex. 2.

7
     ECF Doc. 1, Ex. 3A.

8
     Id. at *2.



io   Id.

11
     ECF Doc. 1, Ex. 3A.

12
     ECF Doc. 1, Ex. 3 at 7.

13
     Id at 13.
14
     Id at 15-16.
15
     Id at 18.
16
     ECF Doc. 1, Ex. 5.

i1   Id

18
     ECF Doc. 29 at 4.

19
     Commonwealth v. Bueno, 60 A.3d 560 (Pa. Super. 2012).
2
 °Commonwealth v. Bueno, 62 A.3d 377 (Pa. 2013).
21
     ECF Doc. 1, Ex. 10.

22
     Id, Ex. 11.
23
     ECF Doc. 29, at 5.

24
     ECF Doc. 1, Ex. 12.

25
     Id, Ex 19B at 43.
26
     Id, Ex. 15A at 1.
27
     Commonwealth v. Bueno, No. 1685 EDA 2015, 2016 WL 1573651, at *4 (Pa. Super. April 19,
2016).
                                              24
 28   Id.

 29   Id.

 30   Id.

 31
      ECF Doc. 1, Ex. 15A at 6.

32
      Id. at Ex. 16.

33
      Commonwealth v. Bueno, 2016 WL 1573651, at *8.
34
      Id. at *5.

35
      ECF Doc. 29, at 5.

36
      ECF Doc. 1, Ex. 31-32.

37
      Id., Ex. 33.

38
      ECF Doc. 1, at 21-23.

39
      ECF Doc. 1, Ex. 20.

4
 °Commonwealth v. Bueno, No. 2913 EDA 2016, 2017 WL 4464391, at * 1 (Pa. Super. Oct. 6,
2017).

41    Id.

42
      ECF Doc. 1, Ex. 20, at 5.
43
      Commonwealth v. Bueno, 2017 WL 4464391 at *3.
44
      ECF Doc. 1.
45
      ECF Doc. 2.

46
      ECF Doc. 3.
47
      ECF Doc. 14.

48
      ECF Doc. 16.

49
      ECF Doc. 17.

50
     ECF Doc. 29.
                                             25
 51
      ECF Doc. 1, at 24.
 52
      ECF Doc. 29, at 14.
53
      28 U.S.C. § 2254(d)(2).
54
      28 U.S.C. § 2254(e)(l); Rice v. Collins, 546 U.S. 333 (2006).

55
      Commonwealth v. Blackwell, 647 A.2d 915, 921 (Pa. Super. 1994).

56
      Commonwealth v. Shaffer, 446 A.2d 591,593 (Pa. Super. 1999).

57
  Boykin v. Alabama, 395 U.S. 238, 243 n. 5 (1969) (citing Johnson v. Zerbst, 304 U.S. 458, 466
(1938)).
58
      Commonwealth v. Young, 695 A.2d 414, 417 (Pa. Super. 1997).

59
      ECF Doc. 1, Ex. 3.

60
      Id., Ex. 3 at 5-6.

61
      Id., Ex. 3 at 12-13.

62
      Id., Ex. 3 at 18.

63
  See Brady v. United States, 397 U.S. 742, 751 (1970) ("We decline to hold ... a guilty plea is
compelled and [unconstitutionally invalid] whenever motivated by the defendant's desire to accept
the certainty or probability of a lesser penalty rather than face a wider range of possibilities
extending from acquittal to conviction [of a higher penalty]".); see also Commonwealth v. Myers,
642 A.2d 1103, 1108 (Pa. Super. 1994).
64
      ECF Doc. 1, Ex. 3 at 16.
65
      Commonwealth v. Bueno, 2016 WL 1573651 at *9-10.

66
      Myers, 642 A.2d at 1108 (citing Commonwealth v. Jackson, 479 A.2d 5, 6 (Pa. Super. 1984)).

67
      See Miller-El v. Cockrell, 537 U.S. 322, 324 (2003).

68
  Meyers v. Gillis, 93 F.3d 1147, 1150-51 (3d. Cir. 1996) (failure to follow state guilty plea
procedure did not amount to a violation of due process under the United States Constitution).
69
      See 28 U.S.C. § 2254(d)(l), (2).

70
     Herrera v. Collins, 506 U.S. 390,417 (1993).


                                                  26
 71
      ECF Doc. 1, at 24-25.

 72
   Commonwealth v. Bueno, 2017 WL 4464391 at *6. (A PCRA petition, a second or subsequent
petitions, must be filed within one year of the date petitioner's judgment becomes final. Mr.
Bueno' s judgment became final on April 9, 2013 when his time to petition for writ of certiorari to
the United States Supreme Court expired. This makes Mr. Buena's PRCA statute of limitations
April 9, 2014. Mr. Bueno did not submit his second PRCA petitions until 2016).
73
      Id. at *5-6, 8. (Mr. Buena's second round of PCRApetitions centered on Mr. Velez's recantation
at the first PCRA hearing as newly discovered evidence. But to establish grounds for habeas relief
based on newly-discovered evidence, a PCRA petitioner must demonstrate the evidence "could
not have been obtained prior to the conclusion of the trial by the exercise ofreasonable diligence."
The PCRA court concluded Mr. Bueno failed to exercise reasonable diligence failing to interview
Mr. Oquendo because he "was aware of Ms. Lopez's statement prior to his guilty plea[,] Mr.
Oquendo was incarcerated in a state prison facility at that time, and thus his whereabouts were
known.") (citing Commonwealth v. Padillas, 997 A.2d 356, 363 (Pa. Super. 2010)).
74
   Id. at *6 ("A PCRA court may not entertain a new PCRA petition while a prior PCRA petition
is still on appeal." Commonwealth v. Porter, 35 A.3d 4, 14 (Pa. 2012)).

75
      Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000).
76
  Commonwealth v. Bueno, 2017 WL 4464391, at *7 (The Superior Court affirmed the PCRA
court's denial of Mr. Buena's first petition on April 19, 2016 and Mr. Bueno did not re-file his
second PCRA petition until July 6, 2016, seventy-eight days later).
77
      Duncan v. Henry, 513 U.S. 364, 366 (1995).

78    Id.

79
      373 U.S. 83 (1963).
80
      ECF Doc. 1, Ex. 21, at 6.
81
      ECF Doc. 1, at 25.
82
      ECF Doc. 29, at 26.
83
      466 U.S. 668 (1984).
84
      Id. at 687-88.

85
     Id. at 687.

86   Id.


                                                   27
 87   Id.

 88
      Id. at 689.

 89
      Id. at 691.

90
      ECF Doc. 29, at 27.



92
      Id. (Mr. Bueno called Pedro Medina, Victor Villaverde, and Jose Nunez).

93
      Judge Lloret asked:

                    ("Does [Mr. Bueno] argue ... by merely impeaching Ms. Lopez's
                    testimony that she overheard [Mr. Bueno] say . . . he killed the
                    victim, the substantial evidence against Mr. Bueno would have
                    vanished? Such a claim overlooks the evidence presented by Ms.
                    Soto, who testified . . . Mr. Bueno was not only present, but in
                    possession of a handgun, as well as the as-yet unrecanted testimony
                    (at the time of trial) of Mr. Velez, [identifying] Mr. Bueno [as] the
                    shooter. Is [Mr. Bueno's] contention that Mr. Oquendo's testimony
                    would have bolstered [the testimony] of his witnesses claiming he
                    was in New York? Was the purported testimony of Mr. Oquendo
                    so compelling ... trial counsel would have presented a completely
                    different defense?").

            ECF Doc. 29, at 28.
94
      ECF Doc. 1, at 25.
95
  ECF Doc. 29, at 29-30 (Mr. Bueno's deadline to fairly present federal claims to state courts
expired on April 9, 2014, but he first raised his cumulative error claim on August 15, 2016, the
day of oral argument before the PCRA court on his untimely second PCRA petition).
96
     Id., at 30.

97
     Id., at 31.

98
     See Fahy v. Horn, 516 F.3d 169,205 (3d Cir. 2008)

                    "Individual errors that do not entitle a petitioner to relief may do so
                    when combined, if cumulatively the prejudice resulting from them
                    undermined the fundamental fairness of his trial and denied him his
                    constitutional right to due process. Cumulative errors are not
                    harmless if they had a substantial and injurious effect or influence
                                                      28
                   in determining the jury's verdict, which means that a habeas
                   petitioner is not entitled to relief based on cumulative errors unless
                   he can establish actual prejudice."

99
  Collins v. Secretary of Pennsylvania Department of Corrections, 742 F.3d 528, 542 (3d Cir.
2014).

100
      See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

101
      ECF Doc. 33, at 1.
102
      Id., at 2.

103
      28 U.S.C. § 2254(b)(l)(A).

104
      Picardv. O'Connor, 404 U.S. 270, 275-76 (1971).

105
      McCandless v. Vaughn, 172 F.3d 255,260 (3d Cir. 1999).

106
      Evans v. Court of Common Pleas, Delaware County, 959 F.2d 1227, 1231 (3d Cir. 1992).

107
       McCandless, 172 F.3d at 260.

108
      Harris v. Reed, 489 U.S. 255, 260 (1989).

109
      Coleman v. Thompson, 501 U.S. 722, 750 (1991).

110
      ECF Doc. 1, Ex 19B at 43.
111
      ECF Doc. 29, at 14.

112
    See McCandless, 172 F.3d at 260 (Where prisoner did not exhaust his claim in state court and
state procedural rules bars it now, the claim is procedurally defaulted).

113   28 U.S.C. § 2244(d)(l).

114
      ECF Doc. 33, at 5.

115
      ECF Doc. 1, Ex 19B at 43.
116
      474 U.S. 52 (1985).
117
      Id. at 56.

118   McCandless, 172 F.3d at 260; see also Duncan, 513 U.S. at 366.


                                                    29
119
      Duncan, 513 U.S. at 366.
120
      ECF Doc. 33.
121
      ECF Doc. 29, at 12 (citing Duncan, 513 U.S. at 366).

122   Id

123
      ECF Doc. 29, at 12 n.8.
124
      541 U.S. 27, 32 (2004).
125
      959 F.2d 1227 (3d Cir. 1992).
126
      Evans, 959 F.2d at 1232.

121   Id

128
      Id (quoting Nadworny v. Fair, 872 F.2d 1093, 1098 (1 st Cir. 1989)).
129
      ECF Doc. 33, at 7.
130
      28 U.S.C. § 2254(b)(l).
131
   Brown v. Kauffman, No. 17-2236, 2019 U.S. Dist. LEXIS 164392, at *9 (E.D. Pa. Sept. 23,
2019) (citing Castille v. Peoples, 489 U.S. 346,349 (1989)).
132
   Mathis v. Attorney General of the State of New Jersey, 732 F. App'x 138, 140-41 (3d Cir.
2018) (citing McCandless v. Vaughn, 172 F.3d 255,261 (3d Cir. 1999)).
133
      Evans, 959 F.2d at 1231.
134
   Brown, 2019 U.S. Dist. LEXIS 164392, at *9 (citing Boyd v. Waymart, 579 F.3d 330,367 (3d
Cir. 2009)).
135
      McCandless 172 F.3d at 260.
136
      See ECF Doc. 1, Ex. 19B at 43 (The entirety of federal caselaw cited by Mr. Bueno follows:

                 "A guilty plea must have a factual basis which his premised on
                 credible and truthful statements, facts, and evidence. . . . If not, the
                 plea cannot be knowing and intelligent-which are fundamental plea
                 requirements. Hill v. Lockhart, 474 U.S. 52, 56 (1985);
                 Pa.R.Crim.P. 590(A)(3). A plea must also be voluntary, meaning
                 "agents of the State may not produce a plea by actual or threatened


                                                   30
                  physical harm or by mental coercion overbearing the will of the
                  defendant." Brady v. United States, 397 U.S. 742, 750 (1970).").
137
      ECF Doc. 33, at 10 n.10.
138
      ECF Doc. 29, at 13.
139
    See ECF Doc. 33, at 11-13,citing to ECF Doc. 1, Ex. 16 at 6 (Permit us to note, these eight
reasons Mr. Bueno argues prove Mr. Velez's recantation to be credible, fall far short of clear and
convincing evidence required to overturn a state court's factual determination. These reasons are
nothing more than a series of arguments Mr. Bueno should have made at the state court in attempt
to prove the credibility of Mr. Velez's recantation).
140
   Weaver v. Bowersox, 241 F.3d 1024, 1030 (8 th Cir. 2001) (citing Williams v. Taylor, 529 U.S.
362, 409 (2000)); Werts v. Vaughn, 228 F.3d 178, 197 (3d Cir. 2000); Matteo v. Superintendent
SC.I Albion, 171 F.3d 877, 890 (3d Cir. 1990).

141   Id.

142
      ECF Doc. 1, Ex. 16 at 6.
143
      Commonwealth v. Bueno, 2016 WL 1573651, at *2.

144
      Herrera v. Collins, 506 U.S. 390, 417 (1993).

145
      28 U.S.C. § 2253(c)(l).
146
      Id.§ 2253(c)(2).

147
      529 U.S. 473, 484 (2000).

148   Id.




                                                 31
